MEMORANDUM OPINION
PER CURIAM
A filing fee of $205.00 was due from appellant when this appeal was filed but was not paid. See Tex. R. App. P. 5. The clerk of the court notified appellant of this deficiency in a letter dated November 2, 2016, and stated the fee must be remitted no later than November 17, 2016. Because appellant did not pay the fee, this court issued an order on December 16, 2016, ordering appellant to pay the fee no later than December 27, 2016 or provide written proof that appellant was excused from paying the fee. Our order cautioned appellant that if it did not respond by December 27, 2016, this appeal would be dismissed. Tex. R. App. P. 5; 42.3.
Appellant has not responded to our order and the fee remains unpaid. Accordingly, this appeal is dismissed. Costs of appeal are assessed against appellant.